DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12, 14-20, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2017/0256703).
In reference to claim 1, Zhu et al. (US 2017/0256703), hereafter “Zhu,” discloses a composite storage layer, 28 in Figure 4, for magnetic memory devices, comprising: a first ferromagnetic layer FL1; a tri-layered spacer stack, DL1/Ru/DL2, disposed on the first ferromagnetic layer; a second ferromagnetic layer FL2 disposed on the tri-layered spacer stack, paragraph 48; and an oxide capping layer 29 on the second ferromagnetic layer, paragraph 49.
In reference to claim 2, Zhu discloses the first ferromagnetic layer and the second ferromagnetic layer are comprised of Fe-rich alloys or magnetic multilayer, paragraphs 48, 43 and 44.
In reference to claim 3, Zhu discloses the first ferromagnetic layer FL1 of layer 28 is disposed directly on a tunnel barrier layer 27, paragraph 48.

In reference to claim 12, Zhu discloses the oxide capping layer is made of at least one of the following materials: MgO, AlOx, TiOx, HfOx, MgAlOx, MgZnOx, SiOx, TaOx, VOx, and/or combinations thereof, paragraph 49.
In reference to claim 14, Zhu discloses a magnetic tunnel junction (MTJ) element for magnetic memory devices, with reference to Figure 4, comprising: a reference layer 26, paragraph 43; a tunnel barrier layer 27 contacting the reference layer, paragraph 47; and a composite storage layer 28 contacting the tunnel barrier layer; wherein the composite storage layer comprises a first ferromagnetic layer FL1, a tri-layered spacer stack DL1/Ru/DL2 disposed on the first ferromagnetic layer, a second ferromagnetic layer FL2 disposed on the tri-layered spacer stack, paragraph 48, and an oxide capping layer 29 on the second ferromagnetic layer, paragraph 49.
In reference to claim 15, Zhu discloses the reference layer is made of at least one of the following materials: CoFeB, CoFeBTi, CoFeBZr, CoFeBHf, CoFeBV, CoFeBTa, CoFeBCr, CoFeNi, CoFeTi, CoFeZr, CoFeHf, CoFeV, CoFeNb, CoFeTa, CoFeCr, CoFeMo, CoFeW, CoFeAl, CoFeSi, CoFeGe, CoFeP, CoCr, CoCrB, CoCrPt, CoCrPtB, CoCrPd, CoCrTi, CoCrZr, CoCrHf, CoCrV, CoCrNb, CoCrTa, [Co/Pt]1, ]Co/Pd]1, [Co/Ni], [CoFe/Pt]1, [Co/Pt(Pd)]1, or any combination thereof, paragraphs 43 and 44.
x, MgAlO, MgZnO, HfO, or any combination thereof, paragraph 47.
In reference to claim 17, Zhu discloses the first ferromagnetic layer and the second ferromagnetic layer are comprised of Fe-rich alloys or magnetic multilayer, paragraphs 48, 43, and 44.
In reference to claim 18, Zhu discloses the first ferromagnetic layer, FL1 of 28 is disposed directly on a tunnel barrier layer 27.
In reference to claims 19 and 20, Zhu discloses the first ferromagnetic layer has a surface that forms a first interface with the tunnel barrier layer and the other surface that forms a second interface with the tri-layered spacer stack to obtain PMA and the second ferromagnetic layer has one surface that forms a first interface with the oxide capping layer and the other surface that forms a second interface with the tri-layered spacer stack to obtain PMA, paragraph 48.
In reference to claim 27, Zhu discloses the oxide capping layer is made of at least one of the following materials: MgO, AlOx, TiOx, HfOx, MgAlOx, MgZnOx, SiOx, TaOx, VOx and/or combinations thereof, paragraph 49.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2017/0256703) in view of Kitagawa et al. (US 2008/0088980).
In reference to claim 13 and 28, Zhu does not disclose the oxide capping layer has a thickness ranging from 0.1 angstroms to 10 angstroms.
Kitagawa et al. (US 2008/0088980) discloses a magnetic memory device including teaching an oxide capping layer has a thickness ranging from 0.1 angstroms to 10 angstroms (.01-1 nm), paragraph 93. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the oxide capping layer to have a thickness ranging from 0.1 angstroms to 10 angstroms. One would have been motivated to do so in order to suppress oxidation of the free layer, id. 

Allowable Subject Matter
Claims 6-11 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 21 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the tri-layered spacer stack comprises a first non-magnetic layer, a discontinuous, insulating oxide layer, and a second non-magnetic layer; in combination with the other recited limitations in the respective claims and their base claims.
Claims 7-11 and 22-26 depend from claims 6 and 21 respectively, and would be allowable in combination with the recited limitations in the respective base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.